DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2013/0280683 A1) in view of Balakrishnan et al. (U.S. 2015/0106052 A1).

Claim 1, Smith teaches:
Method for evaluating the quality of characteristics of motion of an animal-human-dyad comprising an animal and a human and using at least one rein for riding the animal (Smith, Paragraph [0063]), wherein the quality of characteristics of motion is the loss of regularity of rhythm in the motion of the animal (Smith, Paragraph [0065], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the horse speed to be detectable by the various sensors of the system, and thus any changes in horse speed would be indicative of a loss of regularity of rhythm in the motion of the horse.), the method comprising:
obtaining rein tension data indicating the tension in the rein by means of a rein tension measuring device (Smith, Fig. 1: 112, Paragraph [0041]); 
processing by a processing unit the rein tension data (Smith, Fig. 2: 208, Paragraph [0054], The collected data from the plurality of sensors is presented in a data window 506 and/or 608, which, for each type of data, is displayed (see Smith, Paragraphs [0064-0065]).); 
identifying a prominent component in the data (Smith, Figs. 5 and 6, Paragraphs [0064-0065], Examples of a prominent component includes rider positioning and/or forces applied between the rider and the horse (see Smith, Paragraph [0063]).); 
analysing the data over a range which contains the prominent component (Smith, Figs. 5 and 6, Paragraphs [0064-0065], The data displayed in the data windows 506 and 608 are analyzed.); and 
evaluating the loss of regularity of rhythm in the motion by comparing the data with a reference value (Smith, Paragraph [0063], The recorded data, which includes horse speed, is compared with what the system determines to be “correct riding behavior” in order to determine undesirable riding habits that need to be corrected.).
Smith does not specifically teach:
Processing data into a frequency spectrum;
identifying a prominent frequency component in the frequency spectrum; 
analysing the frequency spectrum by determining a power spectral density of the frequency spectrum over a frequency range which contains the prominent frequency component; and 
evaluating the loss of regularity of rhythm in the motion by comparing the determined power spectral density with a reference value.
Balakrishnan teaches:
Processing data into a frequency spectrum (Balakrishnan, Figs. 12A, 12B);
identifying a prominent frequency component in the frequency spectrum (Balakrishnan, Paragraph [0140], Various peaks are selected respective to various values in frequency (HZ).);
identifying a prominent frequency component in the frequency spectrum (Balakrishnan, Fig. 12A, 12B: 1206, 1210, 1214, Paragraph [0140]); 
analysing the frequency spectrum by determining a power spectral density of the frequency spectrum over a frequency range which contains the prominent frequency component (Balakrishnan, Figs. 12A, 12B, Paragraph [0132], The ranges of frequencies along the frequency spectrum that include the various prominent frequency components are functionally equivalent to a power spectral density of the frequency spectrum over a frequency range.); and 
evaluating the loss of regularity of rhythm in the motion by comparing the determined power spectral density with a reference value (Balakrishnan, Paragraph [0132], Based on the data in different frequency ranges, the system determines whether the athlete is walking or running, which indicates a loss of regularity of rhythm, e.g. when the athlete transitions from a walk to a run and vice versa (see Balakrishnan, Paragraph [0133]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Smith by integrating the teaching of FFT data analysis, as taught by Balakrishnan.
The motivation would be to provide an accurate assessment/measurement of performance data during physical activity (see Balakrishnan, Paragraph [0004]).

Claim 2, Smith in view of Balakrishnan further teaches:
Method according to claim 1, wherein the frequency spectrum is analysed within a frequency sub-range spanning the prominent frequency component (Balakrishnan, Figs. 12A, 12B: 1208, 1212, Paragraphs [0137] and [0142]).

Claim 3, Smith in view of Balakrishnan further teaches:
Method according to claim 1, wherein the frequency spectrum is analysed only within an overall frequency range limited by a first frequency threshold and a second frequency threshold (Balakrishnan, Figs. 12A, 12B: 1208, 1212, Paragraphs [0137] and [0142], Each range, 1208 and 1212, are defined by a first and second frequency, i.e. frequency thresholds.).

Claim 4, Smith in view of Balakrishnan further teaches:
Method according to claim 1, wherein the frequency range and/or a frequency sub-range is analysed to determine a signal-to-noise ratio (s/n) (Balakrishnan, Paragraph [0095], The system determines whether any given data point is less than 10% of the maximum value of the sensor, e.g. an accelerometer sensor.  If the data point is less than 10% of the maximum value, then the data point is discarded as noise.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining the ratio between the data point and the noise threshold value.  It is further noted that the claim, as currently presented, does not claim functional language regarding the signal-to-noise ratio (s/n), e.g. what the system does with the ratio.).

Claim 5, Smith in view of Balakrishnan further teaches:
Method according to claim 4, wherein the signal-to-noise ratio of at least the prominent frequency component is determined (Balakrishnan, Paragraph [0095], It would have been obvious to one of ordinary skill in the art for the system to be capable of determining the ratio between the data point and the noise threshold value, wherein the signal of a prominent frequency component would be above the threshold value, e.g. 10% of maximum value of the sensor.  It is further noted that the claim, as currently presented, does not claim functional language regarding the signal-to-noise ratio (s/n), e.g. what the system does with the ratio.).

Claim 6, Smith in view of Balakrishnan further teaches:
Method according to claim 4, wherein the signal-to-noise ratio of two or more prominent frequency components are determined and that a ratio of their values is determined (Balakrishnan, Paragraph [0095], It would have been obvious to one of ordinary skill in the art for the system to be capable of determining the ratio between the data points.  It is further noted that the claim, as currently presented, does not claim functional language regarding the ratio, e.g. what the system does with the ratio.).

Claim 7, Smith in view of Balakrishnan further teaches:
Method according to claim 1, wherein the reference value is the prominent frequency component and/or the reference value is a value that correlates to a stride frequency or a gait frequency of the animal or a second harmonic of the stride frequency or the gait frequency of the animal (Smith, Paragraph [0063], The recorded data, which includes horse speed, is compared with what the system determines to be “correct riding behavior” in order to determine undesirable riding habits that need to be corrected.  A horse speed is thus a reference value that correlates to a stride frequency or a gait frequency, e.g. a change in stride or gait frequency correlates with a change in horse speed.).

Claim 8, Smith in view of Balakrishnan further teaches:
Method according to claim 1, wherein the obtaining of the rein tension data indicating the tension in the rein comprises measuring the rein tension by at least one strain gauge inserted into the rein (Smith, Paragraph [0041], The rein sensor 112 can transmit a wireless signal via a strain gage signal-conditioning node.).

Claim 9, Smith in view of Balakrishnan further teaches:
Method according to claim 1, further comprising: 
determining an average of the rein tension using the rein tension data (Balakrishnan, Paragraph [0129], In the combination of Smith in view of Balakrishnan, an average force applied to the reins may be determined.); and 
comparing with a reference value or reference table of rein tension values (Smith, Paragraph [0075], During training, the system compares the measured force on the reins with what it considers as “too much”, and provides feedback, e.g. via a buzzer.  For purposes of examination only, the measured rein tension is compared with a reference value or reference table of rein tension values.).

Claim 10, Smith teaches:
Apparatus for evaluating the quality of characteristics of motion of an animal-human-dyad comprising an animal and a human and using at least one rein for riding the animal (Smith, Paragraph [0063]), wherein the quality of characteristics of motion is the loss of regularity of rhythm in the motion of the animal (Smith, Paragraph [0065], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the horse speed to be detectable by the various sensors of the system, and thus any changes in horse speed would be indicative of a loss of regularity of rhythm in the motion of the horse.), the apparatus comprising: 
at least one rein tension measuring device configured to obtain rein tension data (Smith, Fig. 1: 112, Paragraph [0041]); 
a transmitter configured to transmit the rein tension data (Smith, Paragraph [0041], The strain gage signal-conditioning node transmits a signal including data related to forces applied to the reigns and stirrups.); 
a receiver (Smith, Fig. 2: 204) configured to receive the rein tension data (Smith, Paragraph [0054]); and 
a processor (Smith, Fig. 2: 208) configured to: 
process the rein tension data (Smith, Paragraph [0054], The collected data from the plurality of sensors is presented in a data window 506 and/or 608, which, for each type of data, is displayed (see Smith, Paragraphs [0064-0065]).), 
identify a prominent component in the data (Smith, Figs. 5 and 6, Paragraphs [0064-0065], Examples of a prominent component includes rider positioning and/or forces applied between the rider and the horse (see Smith, Paragraph [0063]).), 
analyse the data by over a range which contains the prominent component (Smith, Figs. 5 and 6, Paragraphs [0064-0065], The data displayed in the data windows 506 and 608 are analyzed.), 
evaluate the loss of regularity of rhythm in the motion by comparing the data with a reference value (Smith, Paragraph [0063], The recorded data, which includes horse speed, is compared with what the system determines to be “correct riding behavior” in order to determine undesirable riding habits that need to be corrected.), and
notify about the loss of regularity of rhythm in the motion based on the processed data (Smith, Figs. 5 and 6, Paragraphs [0063-0065], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the data windows 506 and 608, in combination with the other data displayed to the users to include data indicative of a loss of regularity of rhythm in the motion of the horse, e.g. a change in horse speed.).
Smith does not specifically teach:
Process data into a frequency spectrum;
identify a prominent frequency component in the frequency spectrum; 
analyse the frequency spectrum by determining a power spectral density over a frequency range which contains the prominent frequency component; and 
evaluate the loss of regularity of rhythm in the motion by comparing the determined power spectral density with a reference value.
Balakrishnan teaches:
Processing data into a frequency spectrum (Balakrishnan, Figs. 12A, 12B);
identifying a prominent frequency component in the frequency spectrum (Balakrishnan, Paragraph [0140], Various peaks are selected respective to various values in frequency (HZ).);
identifying a prominent frequency component in the frequency spectrum (Balakrishnan, Fig. 12A, 12B: 1206, 1210, 1214, Paragraph [0140]); 
analysing the frequency spectrum by determining a power spectral density of the frequency spectrum over a frequency range which contains the prominent frequency component (Balakrishnan, Figs. 12A, 12B, Paragraph [0132], The ranges of frequencies along the frequency spectrum that include the various prominent frequency components are functionally equivalent to a power spectral density of the frequency spectrum over a frequency range.); and 
evaluating the loss of regularity of rhythm in the motion by comparing the determined power spectral density with a reference value (Balakrishnan, Paragraph [0132], Based on the data in different frequency ranges, the system determines whether the athlete is walking or running, which indicates a loss of regularity of rhythm, e.g. when the athlete transitions from a walk to a run and vice versa (see Balakrishnan, Paragraph [0133]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Smith by integrating the teaching of FFT data analysis, as taught by Balakrishnan.
The motivation would be to provide an accurate assessment/measurement of performance data during physical activity (see Balakrishnan, Paragraph [0004]).

Claim 12, Smith in view of Balakrishnan further teaches:
Apparatus according to claim 10, wherein the at least one rein tension measuring device is embedded in the at least one rein (Smith, Paragraph [0041], One example implementation of rein sensor 112 is a load cell mounted in-line with the rein.).

Claim 13, Smith in view of Balakrishnan further teaches:
Apparatus according to claim 10, further comprising an electric cable for transmitting signals from the at least one rein tension measuring device to the transmitter, the electric cable being embedded in the at least one rein (Smith, Paragraph [0041], It would have been obvious to one of ordinary skill in the art for the rein sensor 112 and the strain gage signal-conditioning node, which transmits wireless signals to the data acquisition system, to be connected via wire or wirelessly in order for the strain gage signal-conditioning node to be capable of transmitting the signal to the data acquisition system.  Such a modification would enable the strain gage signal-conditioning node to operate for its intended function.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tannenbaum (U.S. 5,369,601) discloses a method and apparatus for equestrian monitoring that utilizes a rein sensor and a display device that displays measured force on the reins performed by the rider.
NZ540119A discloses a system to assist a rider to achieve optimum contact with the horse by utilizing readings from strain gauges, receiving the readings at a remote receiver, and presenting the readings on a display unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683